DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ibrahim Hallaj 5/18/2022.
	The application has been amended as follows: 

CLAIM LISTING
1. (Currently Amended) 	A garment having convertible arm sleeves, comprising: 
a garment body; 
the garment body having a right arm opening and a left arm opening, the right arm opening having a perimeter, and the left arm opening having a perimeter separate from the perimeter of the right arm opening; 
a first pair of sleeves comprising:
a left arm sleeve, having an upper portion partially yet permanently connected to said garment body, the upper portion of the left arm sleeve permanently connected to said garment body along a portion of the perimeter of said left arm opening of the garment body so that the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening; and 
a right arm sleeve, having an upper portion partially yet permanently connected to said garment body, the upper portion of the right arm sleeve permanently connected to said garment body along a portion of the perimeter of said right arm opening of the garment body so that the right arm sleeve is convertibly coupled to said garment body proximal to said right arm opening; 
wherein the left and right arm sleeves and respective connection locations on the garment body configures said arm sleeves to be worn in a sleeves-on configuration and to be worn in a sleeves-off configuration[[.]]; 
wherein said upper portion of said left arm sleeve is sewn, glued or woven to said garment body along a portion of the perimeter of said left arm opening of the garment body; and wherein said upper portion of said right arm sleeve is sewn, glued or woven to said garment body along a portion of the perimeter of said right arm opening of the garment body;
 	a second pair of sleeves, being permanently connected around an entire perimeter of said respective arm openings, comprising:
a left arm sleeve sewn, glued or woven to said garment body around the entire perimeter of said left arm opening of the garment body; and a right arm sleeve sewn, glued or woven to said garment body around the entire perimeter of said right arm opening of the garment body.

2. (Currently Amended) 	The garment of claim 1, said connection locations of said respective first pair of sleeves being at a rearward portion of the respective arm openings at which the garment body and said arm sleeves are permanently connected, and leaving a frontward portion at the respective arm openings unattached to said respectivefirst pair of sleeves.  

3. (Cancelled) 

4. (Currently Amended) 	The garment of claim 1, whereinthe first pair of sleeves have[[ing]] a length thereof, the first pair of sleeves being convertible between said sleeves-on and said sleeves-off configurations,the second pair of sleeves having a length shorter than the length of the first pair of sleeves

5. (Currently Amended) 	The garment of claim 1, wherein at least a portion of said right and left arm sleeves of said first pair of sleeves comprise a stretchable fabric material at an upper part thereof so that said stretchable fabric material can be stretched.  

6. (Previously Presented) 	The garment of claim 1, wherein at least a portion of said garment body proximal to said right and left arm openings comprise a 3Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100stretchable fabric material at an upper part thereof so that said stretchable fabric material can be stretched.  

7. (Canceled)

8. (Canceled)   

9. (Currently Amended) 	The garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings comprise: 
[[a]]the left arm sleeve [[that]] is shorter in length than the left arm sleeve of said first pair of sleeves and has an upper portion permanently around the entire perimeter of said left arm opening of the garment body; and 
[[a]]the right arm sleeve [[that]] is shorter in length than the right arm of said first pair of sleeves and has an upper portion permanently around the entire perimeter of said right arm opening of the garment body; 
wherein if said first pair of sleeves are in a sleeves-on configuration: 
the left arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' left arm sleeve permanently connected to said garment body along a portion of the perimeter of said left arm opening of the garment body; 
and 
the right arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' right arm sleeve 5Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100permanently connected to said garment body along a portion of the perimeter of said right arm opening of the garment body; and 
wherein if said first pair of sleeves are in a sleeves-off configuration: 
the left arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' left arm sleeve permanently connected to said garment body along a portion of the perimeter of said left arm opening of the garment body; and 
the right arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' right arm sleeve permanently connected to said garment body along a portion of the perimeter of said right arm opening of the garment body.  

10. (Cancelled) 

11. (Currently Amended) 	The garment of claim 1, wherein said upper portion of said left arm sleeve of said first pair of sleeves is sewn to said garment body along a portion of the perimeter of said left arm opening of the garment body; and 6Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100wherein said upper portion of said right arm sleeve of said first pair of sleeves is sewn to said garment body along a portion of the perimeter of said right arm opening of the garment body. 
 
12. (Currently Amended) 	The garment of claim 1, wherein said upper portion of said left arm sleeve of said first pair of sleeves is glued to said garment body along a portion of the perimeter of said left arm opening of the garment body; and wherein said upper portion of said right arm sleeve of said first pair of sleeves is glued to said garment body along only a portion of the perimeter of said right arm opening of the garment body.  

13. (Currently Amended) 	The garment of claim 1, wherein said upper portion of said left arm sleeve of said first pair of sleeves is woven to said garment body along a portion of the perimeter of said left arm opening of the garment body; and wherein said upper portion of said right arm sleeve of said first pair of sleeves is woven to said garment body along a portion of the perimeter of said right arm opening of the garment body.  

14. (Cancelled) 

15. (Currently Amended) 	The garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings comprise: [[a]]the left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves and has an upper portion sewn to said garment body around the entire perimeter of said left arm opening of the garment body; and [[a]]the right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves and has an upper portion sewn to said garment body around the entire perimeter of said right arm opening of the garment body.  

16. (Currently Amended) 	The garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and 8Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100are permanently around an entire perimeter of said respective arm openings comprise: [[a]]the left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves and has an upper portion glued to said garment body around the entire perimeter of said left arm opening of the garment body; and [[a]]the right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves and has an upper portion glued to said garment body around the entire perimeter of said right arm opening of the garment body.  

17. (Currently Amended) 	The garment of claim 4, wherein said second pair of sleeves that have a length shorter than the length of the first pair of sleeves and are permanently around an entire perimeter of said respective arm openings comprise: [[a]]the left arm sleeve that is shorter in length than the left arm sleeve of said first pair of sleeves and has an upper portion woven to said garment body around the entire perimeter of said left arm opening of the garment body; and [[a]]the right arm sleeve that is shorter in length than the right arm sleeve of said first pair of sleeves and has an upper portion woven to said garment body around the entire perimeter of said right arm opening of the garment body.  

18. (Canceled) 

19. (Previously Presented)	A garment having convertible arm sleeves, comprising: 
a garment body; 
the garment body having a right arm opening and a left arm opening through which a wearer's arms may extend; 
a first pair of sleeves comprising: 
a left arm sleeve, having an upper portion partially sewn, glued or woven to said garment body, the upper portion of the left arm 10Appl. Ser. No. 16/708,905Attorney Docket No. WKB.USPAT.0100 sleeve sewn, glued or woven to said garment body along a portion of a perimeter of said left arm opening of the garment body so that the left arm sleeve is convertibly coupled to said garment body proximal to said left arm opening; and 
a right arm sleeve, having an upper portion only partially sewn, glued or woven to said garment body, the upper portion of the right arm sleeve sewn, glued or woven to said garment body along only a portion of a perimeter of said right arm opening of the garment body so that the right arm sleeve is convertibly coupled to said garment body proximal to said right arm opening; 
wherein the left and right arm sleeves and respective connection locations on the garment body configures said arm sleeves to be worn on the wearer's arms in a sleeves-on configuration and to be worn off the wearer's arms in a sleeves-off configuration; 
wherein said right arm sleeve has a length; 
wherein said left arm sleeve has a length; 
a second pair of sleeves sewn, glued or woven around an entire perimeter of said respective arm openings, said second pair of sleeves comprising: 
a left arm sleeve that is shorter in length than the length of the left arm sleeve of said first pair of sleeves and having an upper portion sewn, glued or woven to said garment body around the entire perimeter of said left arm opening of the garment body; and 
a right arm sleeve that is shorter in length than the length of the right arm sleeve of said first pair of sleeves and having an upper portion sewn, glued or woven to said garment body around the entire perimeter of said right arm opening of the garment body; wherein if said first pair of sleeves are in a sleeves-on configuration: 
the left arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' left arm sleeve sewn, glued or woven to said garment body along a portion of the perimeter of said left arm opening of the garment body; and 
the right arm sleeve of the second pair of sleeves is disposed inside the upper portion of the first pair of sleeves' right arm sleeve sewn, glued or woven to said garment body along a portion of the perimeter of said right arm opening of the garment body; and wherein if said first pair of sleeves are in a sleeves-off configuration: 
the left arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' left arm sleeve sewn, glued or woven to said garment body along a portion of the perimeter of said left arm opening of the garment body; and 
the right arm sleeve of the second pair of sleeves has a free end that is free of said first pair of sleeves' right arm sleeve sewn, glued or woven to said garment body along a portion of the perimeter of said right arm opening of the garment body.  

20. (Previously Presented)	The garment of claim 19, wherein said upper portion of said left arm sleeve is sewn to said garment body along a portion of the perimeter of said left arm opening of the garment body; 
wherein said upper portion of said right arm sleeve is sewn to said garment body along a portion of the perimeter of said right arm opening of the garment body; 
wherein the upper portion of the left arm sleeve of the second pair of sleeves that is shorter in length than the length of the left arm sleeve of said first pair of sleeves is sewn to said garment body around the entire perimeter of said left arm opening of the garment body; and 
wherein the upper portion of the right arm sleeve of the second pair of sleeves that is shorter in length than the length of the right arm of said first pair of sleeves is sewn to said garment body around the entire perimeter of said right arm opening of the garment body.

REASONS FOR ALLOWANCE
Claims 1, 2, 4-6, 9, 11-13, 15-17, and 19-20 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 19 require a first pair of sleeves and a second pair of sleeves connected to a garment. Notably, said first pair of sleeves have an upper portion partially yet permanently connected to arm openings of said garment body by sewing, gluing, or weaving and said second pair of sleeves are permanently connected around an entire perimeter of said arm openings by sewing, gluing, or weaving. 
The best prior art, US 2,073,711 and US 4,006,495 teach what can be considered a first pair of sleeves partially yet permanently connected by their upper portions to a garment body at arm openings. However, these references to not teach or suggest a second pair of sleeves permanently connected around an entire perimeter of said arm openings by sewing, gluing, or weaving. Modification of the cited prior art to include these features on the arm openings of the garment in the specific arrangement would be a hindsight reconstruction based on Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732